Title: Correspondence of James Murray, John Fleeming, and Sheriff Stephen Greenleaf: March—May 1770
From: Murray, James,Fleeming, John,Greenleaf, Stephen
To: Murray, James,Fleeming, John,Greenleaf, Stephen


       James Murray to Stephen Greanleaf
       
        Sir
        Boston March 7 1770
       
       In order to prevent as much as may be any damage to any of the parties in the said suits or to the Officers who laid the attachments the defendants friends propose that you cause the effects attached to be appraised you chusing the appraisers for the defendant and that his friends will shew you other effects of his to the full amount of the Value appraized less perishable than those now attached on which you may lay the attachment to lie forthcoming for the judgment which shall be obtained in the said suits.
       They request the favour of you that the appraisement may be as soon as possible and that Mr. John Fleeming the defendant’s Attorney may have notice to attend by himself or Agent during the appraisement. I beg an answer to these proposals in writing and am in behalf of the defendant and his friends Sir Your most obedient Servant,
       
        (Sign’d) Ja Murray
        Stephen Greenleaf Esq. High Sheriff of said County
       
       
       Stephen Greenleaf to John Fleeming
       
        Sir
        Friday morning 9 March 1770
       
       I yesterday saw Mr. Hancock who consents to have the Goods of Mr. Mein which were attached appraiz’d. I have therefore appointed Mr. Leverett and Mr. Edwards Booksellers to join with any one appointed by Mr. Hancock to execute that business. Mr. Hancock promised to nominate his Man this Morning and then Mr. Cudworth who made the attachment will attend them and give you notice to attend also if you please. The late disorders of the Town have a little delayed this affair which Mr. Mein’s friends will excuse. Yours,
       
        (Sign’d) S Greenleaf
        Mr. John Fleeming
       
        
       James Murray to Stephen Greanleaf
       
        Sir
        Milton April 25 1770
       
       It is with much concern for my friend Mr. Mein that I learn his Bookstore is still shut up notwithstanding the fair proposal I had the honor to make you of the 7th. of last Month, where the fault is I know not. It is not at present convenient for me to go to Town to enquire, but I have too good an opinion of you as a Gentleman and an Officer to imagine it lies at your door. I shall be much oblig’d to you for accelerating the business. I am ready to comply with my engagement. In the meantime give me leave briefly to state my friends case in confidence for the Truth of which I appeal to you. A Bookseller and printer for daring to oppose and attempting to expose a combination of several Merchants and others in the Town of Boston is hurt in his trade by many underhand practices. An attempt is made upon his life. He is driven off. Letters of procuration are obtained from his Creditors at home to a Champion of the combination. His Stock in Trade and all tools of trade are attached in his absence. His Stock is shut up from Sale. Undoubted security is offered that the Stock or the value of it should be forthcoming to satisfy the judgments that shall be obtained. That offer is rejected. A second offer is made to shew other effects of the debtors less perishable. That proposal too equitable to be flatly refused is evaded by procrastination and the Debtor thus treated in his absence is to be liable for the prime cost, accruing interest and charges of Goods which he is utterly debarr’d from selling. Is not this what was understood of Old by being compelled to make Bricks without straw. I have the honor to be respectfully Sir Your most obedient Servant,
       (Sign’d Ja Murray)
        To Stephen Greenleaf Esq. High Sheriff of Suffolk in Boston
       
       
       Stephen Greanleaf to James Murray
       
        Dear Sir
        Boston 4 May 1770
       
       Your obliging Letter relative to Mr. Meins affair would have been sooner replied to had I not waited to have it in my power to have given a more pleasing Account than I am yet able to do. Various reasons may be assigned for the delays in the Appraisers. The constant attention which I have been oblig’d for Six Weeks past to pay to the Courts of Justice may serve as some part of an apology for me if any was necessary but when I assure you that nothing has been left undone by me which could be legally done in order to get Mr. Mein’s Shop opened and in a course of business your goodness I am sure will lead you to excuse every thing on my part. You have been doubtless informed by Mr. Fleeming that after a considerable delay the three appraisers were got together and Mr. Cudworth (whose business it was) appointed his Son to attend de Die in Diem to make out a compleat Catalogue and Inventory of the whole. Mr. Reid also attended. The appraisers finding it would take a long time to make out a Compleat Catalogue thought it quite unnecessary for them to be there during the Inventory being taken but agreed as they informed me that as soon as it was done they would set down the price against the several Articles. Cudworth promised to furnish them with a Copy for that purpose which I am told he delivered to Mr. Fleeming. I have since often spoke to the Appraisers but have always found a backwardness, whether owing to an influence, Business of their own or a natural disinclination I am not to say, but so it is. Mr. Leverett (one of them) has been laid up some time with the Gout. I see him this day and he hopes to be able to attend the affair the beginning of the Week when I shall push the matter having obtained a fresh promise from the other two Gentlemen to wait upon him at his own house for that purpose. Whether it won’t be still delayed ’till Mr. Hancock can hear from England I know not. His constant business at Cambridge with my unwillingness to be further importunate with a Gentleman of his great superiority has really kept me from applying to him on the Subject and if I know your mind imagine you would not desire me to supplicate the favour. What I can with honor to myself and friendship to Mr. Mein get accomplished will certainly be done. Being with all possible respect Sir Your most obedient Servant,
       
        (Sign’d) S Greenleaf
        James Murray Esq.
       
      